DETAILED ACTION
This office action is in response to amendment filed on 11/15/2022.
Claims 1, 8 and 15 are amended.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 8 – 10, 12 and 15 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 20150143364, hereinafter Anderson), in view of Varghese et al (US 20200125344, hereinafter Varghese).

As per claim 1, A method comprising: 
detecting, by a processor, a first [VM] executing on a first computing node; (Anderson [0067]: “In operation 510, the virtualization manager can examine all of the first host supported VMs on the first host. Each host can support one or more VMs. The virtualization manager can receive information about the VMs for each host, e.g., the total resources on each host, number of VMs, and the resources required by each VM”.) 
detecting a second [VM] in a waiting state; (Anderson [0052]: “a virtualization manager can monitor and detect a host for a VM migration event. The virtualization manager can control the virtual machines in a cloud computing environment. The virtualization manager can be a program module 42 from FIG. 1 and be configured to perform the method described herein. The VM migration event can be initiated by a request from a losing host to migrate the initial migrated VM to the first host. The VM migration event can also occur when the initial migrated VM is migrated automatically to the first host, according to various embodiments. The VM migration event can also occur when a new VM is created on the first host”.)
determining that the first computing node is capable of executing the second [VM]; responsive to determining that a second computing node is capable of executing the first [VM] and that the second computing node is incapable of executing the second [VM], migrating the first [VM] to the second node; and executing the second [VM] on the first node. (Anderson [0054]: “In operation 412, the virtualization manager can determine whether the first host will accept the initial migrated VM. In various embodiments… the first host does not have to automatically accept the initial migrated VM, but can simulate or predict the optimization path in order to make a decision on whether to accept the initial migrated VM”; [0056]: “In operation 414, the virtualization manager can determine whether the acceptance of the initial migrated VM causes the first host to be overcommitted”; [0057]: “If the first host will be overcommitted, then the method 400 can continue to operation 418. In various embodiments, it may not be possible for other hosts beside the first host to host the initial migrated VM. For example, the initial migrated VM could only be hosted by the first host due to system policies”; [0058]: “In operation 418, the virtualization manager can determine one or more optimization paths for virtual machines on the first host. The optimization path can allow the first host to free up resources to accommodate the initial migrated VM”; [0079]: “the virtualization manager can examine the second host in the virtual circle and predict whether migrating the low priority VM to the second host will result in over committing the second host. The second host can be a host that would be next in priority to migrate a VM”; [0081]: “If the second host will not be overcommitted, then the method 500 can continue top operation 522”; [0085]: “the virtualization manager can recommend the optimization path. The optimization path can occur on multiple hosts. For example, a first host supported VM can migrate from a first host to a second host. The overcommitment of the second host can result in the migration of a low second host supported priority VM to a third host. The third host can shrink a low priority third host supported VM”.)
Anderson did not explicitly disclose:
wherein the VM executes a software build job;
However, Varghese teaches:
wherein the VM executes a software build job; (Varghese [0031]: “Tasks are executed in various Virtual Machine (VM) executors, such as VM 304 executing task executor 306. In addition to VMs, the system may execute build jobs on physical servers, build workers, and/or containers, which may be referred to generically as computing devices or build workers”.)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Varghese into that of Anderson in order to have the VM executes software build job. Anderson teaches a load balancing method for VM by offloading a low priority VM on the first host to second host in order to accommodate an incoming migrating VM on the first host. One of ordinary skill in the art can easily see that the concept of Anderson can be applied to include other forms of tasks or jobs being migrated as well. Varghese has shown that it is well known in the art that jobs are executed on VMs, and thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.
As per claim 2, Anderson and Varghese further teach:
The method of claim 1, further comprising: detecting a third computing node that is capable of executing at least a part of the second software build job; executing a first stage of the second software build job on the first node; and executing a second stage of the second software build job on the third node. (Anderson [0081]: “If the second host will not be overcommitted, then the method 500 can continue top operation 522”; [0085]: “the virtualization manager can recommend the optimization path. The optimization path can occur on multiple hosts. For example, a first host supported VM can migrate from a first host to a second host. The overcommitment of the second host can result in the migration of a low second host supported priority VM to a third host. The third host can shrink a low priority third host supported VM”.)

As per claim 3, Anderson and Varghese further teach:
The method of claim 2, further comprising: generating a first data log associated with the first stage of the second software build job executed by the first node; generating a second data log associated with the second stage of the second software build job from the second node; aggregating the first data log and the second data log into a third data log. (Varghese [0039])

As per claim 5, Anderson and Varghese further teach:
The method of claim 1, further comprising: responsive to migrating the first software build job to the second computing node, sending an indication to a client device that the first computing node is free. (Anderson [0093])

As per claim 8, it is the system variant of claim 1 and is therefore rejected under the same rationale.
As per claim 9, it is the system variant of claim 2 and is therefore rejected under the same rationale.
As per claim 10, it is the system variant of claim 3 and is therefore rejected under the same rationale.
As per claim 12, it is the system variant of claim 5 and is therefore rejected under the same rationale.
As per claim 15, it is the non-transitory machine-readable storage medium variant of claim 1 and is therefore rejected under the same rationale.
As per claim 16, it is the non-transitory machine-readable storage medium variant of claim 2 and is therefore rejected under the same rationale.
As per claim 17, it is the non-transitory machine-readable storage medium variant of claim 3 and is therefore rejected under the same rationale.
As per claim 18, it is the non-transitory machine-readable storage medium variant of claim 5 and is therefore rejected under the same rationale.

Claim(s) 4, 6, 7, 11, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Varghese, further in view of Hum et al (US 2009022654, hereinafter Hum).

As per claim 4, Anderson and Varghese did not teach:
The method of claim 1, wherein a first set of resources associated with the second computing node comprises at least one resource that has a performance characteristic less than a comparable resource of a second set of resources associated with the first computing node.
However, Hum teaches:
The method of claim 1, wherein a first set of resources associated with the second computing node comprises at least one resource that has a performance characteristic less than a comparable resource of a second set of resources associated with the first computing node. (Hum [0027] – [0028] teaches of monitoring the activities level of the main core while thread/process/task is running on said main core, and determination is made on whether or not the said thread/process/task may be run on another core. Once an event occurs, the state information of the main core is saved and copied to the other core where the thread/process/task can be restarted or resumed at the said other core.)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Hum into that of Anderson and Varghese in order to have the VM executes software build job. Anderson teaches a load balancing method for VM by offloading a low priority VM on the first host to second host in order to accommodate an incoming migrating VM on the first host. One of ordinary skill in the art can easily see that the concept of Anderson can be applied to migrate VMs between heterogeneous computing environment with varying capabilities, such as in the big little core environment as taught by Hum. Applicants have thus merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 6, Anderson and Varghese did not teach:
The method of claim 1, further comprising: performing periodic scans to determine whether an executing software build job executing on an initial computing node may be migrated to another computing node that has a performance characteristic less than a comparable resource of the initial computing node.
However, Hum teaches:
The method of claim 1, further comprising: performing periodic scans to determine whether an executing software build job executing on an initial computing node may be migrated to another computing node that has a performance characteristic less than a comparable resource of the initial computing node. (Hum [0027] – [0028] teaches of monitoring the activities level of the main core while thread/process/task is running on said main core, and determination is made on whether or not the said thread/process/task may be run on another core. Once an event occurs, the state information of the main core is saved and copied to the other core where the thread/process/task can be restarted or resumed at the said other core.)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Hum into that of Anderson and Varghese in order to periodic scans to determine whether an executing software build job executing on an initial computing node may be migrated to another computing node that has a performance characteristic less than a comparable resource of the initial computing node. One of ordinary skill in the art can easily see that the concept of Anderson can be applied to heterogeneous computing environment with varying capabilities, such as in the big little core environment as taught by Hum. Applicants have thus merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 7, Anderson and Varghese did not teach:
The method of claim 1, wherein migrating the first software build job to the second node comprises: suspending execution of the first software build job, wherein the first software build job comprises an executed portion and an unexecuted portion; storing data associated with the executed portion; and transferring, to the second computing node, the data associated with the executed portion and an indication of where to resume execution of the unexecuted portion.
However, Hum teaches:
The method of claim 1, wherein migrating the first software build job to the second node comprises: suspending execution of the first software build job, wherein the first software build job comprises an executed portion and an unexecuted portion; storing data associated with the executed portion; and transferring, to the second computing node, the data associated with the executed portion and an indication of where to resume execution of the unexecuted portion. (Hum figure 5 and [0028])
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Hum into that of Anderson and Varghese in order suspend execution of the first software build job, wherein the first software build job comprises an executed portion and an unexecuted portion; storing data associated with the executed portion; and transferring, to the second computing node, the data associated with the executed portion and an indication of where to resume execution of the unexecuted portion. One of ordinary skill in the art can easily see that the claimed limitations are merely commonly known steps for performing migration. Applicants have thus merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.
As per claim 11, it is the system variant of claim 4 and is therefore rejected under the same rationale.
As per claim 13, it is the system variant of claim 6 and is therefore rejected under the same rationale.
As per claim 14, it is the system variant of claim 7 and is therefore rejected under the same rationale.
As per claim 19, it is the non-transitory machine-readable storage medium variant of claim 6 and is therefore rejected under the same rationale.
As per claim 20, it is the non-transitory machine-readable storage medium variant of claim 7 and is therefore rejected under the same rationale.
Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive.

Independent claims 1, 8 and 15:
Applicant argued on page 8 that the combination of Anderson and Varghese does not teach the amended limitation “and that the second computing node is incapable of executing the second software build job”.

The examiner disagrees as upon closer review, the combination of Anderson and Varghese teaches the limitation in question. More specifically, Anderson [0057] teaches “If the first host will be overcommitted, then the method 400 can continue to operation 418. In various embodiments, it may not be possible for other hosts beside the first host to host the initial migrated VM. For example, the initial migrated VM could only be hosted by the first host due to system policies”. Thus in the scenario where the first host is the only host capable of hosting the incoming migrating VM, the second host by default is incapable of executing the incoming migrating VM (second VM). Varghese teaches the VM may be used to execute software build jobs, thus the combination of Anderson and Varghese still teaches the claimed limitations in full.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196